DETAILED ACTION
The instant application having Application No. 16/638384 filed on 09/22/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jennifer Nock Hinton (Registration # 47653) on 01/31/2022.

In the claims
45. (Currently Amended) An apparatus for a user equipment (UE), wherein the apparatus comprises: 
a radio frequency (RF) interface to cause reception, by the UE, a first transmission from a base station; and
a processor coupled with the RF interface, configured to: 
identify that the UE is to operate in accordance with a narrowband (NB) protocol within a cellular network; 
first transmission received from the base station, an indication of a plurality of subcarriers within a single physical resource block (PRB); and 
identify, based on the indication, a second transmission related to an enhanced physical downlink control channel (ePDCCH) on the plurality of subcarriers; 
wherein the second transmission includes a further enhanced control channel element (feCCE) that is based on aggregation, by the base station, of two enhanced control channel elements (eCCEs), wherein the feCCE has DMRS that are orthogonal to DMRS of another feCCE of the ePDCCH.

51. (Currently Amended) A method for a user equipment (UE), comprising: 
identifying that the UE is to operate in accordance with a narrowband (NB) protocol within a cellular network; 
receiving a first transmission from a base station; 
identifying, based on the first transmission received from a base station, an indication of a plurality of subcarriers within a single physical resource block (PRB); and 
identifying, based on the indication, a second transmission related to an enhanced physical downlink control channel (ePDCCH) on the plurality of subcarriers; 
wherein the second transmission includes a further enhanced control channel element (feCCE) that is based on aggregation, by the base station, of two enhanced control channel elements (eCCEs), wherein the feCCE has DMRS that are orthogonal to DMRS of another feCCE of the ePDCCH.


Allowable Subject Matters
Claims 33-36, 38, 39, 45-47, 49-55 are allowed (renumbered as claims 1-16). Claims 1-32, 37, 40-44 and 48 are cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 33, 45 and 51 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 33, 45 and 51. Claims 34-36, 38-39, 46-49, 50, 52-55 are also allowed since they depend on claims 33, 45 and 51 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463